                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        BRANDON ALEXANDER FAVOR,
                                  11                                                    Case No. 19-00419 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER OF TRANSFER
Northern District of California
 United States District Court




                                  13           v.

                                  14    MARCIA STEVENSON-BRIDGES, et
                                        al.,
                                  15
                                                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the California Correctional Institution (“CCI”) in
                                  19   Tehachapi, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   two individuals. (Docket No. 1.) The Court dismissed the complaint with leave to amend
                                  21   for Plaintiff to attempt to correct several deficiencies. (Docket No. 10.) Plaintiff has
                                  22   filed an amended complaint. (Docket No. 14.)
                                  23

                                  24                                          DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          The Court dismissed the original complaint with leave to amend for the following
                                  11   three deficiencies: (1) it was unclear whether the two named individuals, Monee Stevenson
                                  12   and Marcia Stevenson-Bridges, were persons acting under the color of state law or private
Northern District of California
 United States District Court




                                  13   individuals; (2) it was unclear whether venue was proper in this district because there was
                                  14   no information with respect to where defendants reside or where a substantial part of the
                                  15   events or omissions giving rise to the claim occurred; and (3) whether the claim for
                                  16   damages was barred by Heck v. Humphrey, 512 U.S. 477 (1994), since it appeared Plaintiff
                                  17   had recently suffered a conviction out of Los Angeles County Superior Court. (Docket
                                  18   No. 10 at 2-3.) In the amended complaint, there are indications that venue in this district is
                                  19   not proper as Plaintiff states that the alleged violation occurred in “County Jail – Los
                                  20   Angeles.” (Docket No. 14 at 1-4.) Furthermore, under “Claim 1,” Plaintiff asserts “Sixth
                                  21   Amendment Right to effective assistance of counsel” and then proceeds to give a detailed
                                  22   narrative of his actions in Los Angeles on November 8, 2004, under “supporting facts.”
                                  23   (Id. at 6-9.)
                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement
                                  25   of the claim showing that the pleader is entitled to relief.” “Specific facts are not
                                  26   necessary; the statement need only ‘“give the defendant fair notice of what the…. claim is
                                  27   and the grounds upon which it rests.”’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                  28                                                  2
                                   1   (citations omitted). “Factual allegations must be enough to raise a right to relief above the
                                   2   speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 553-56, (2007)
                                   3   (citations omitted). Here, Plaintiff’s lengthy narrative contains no facts involving any of
                                   4   the named defendants to give them notice of his claim against them, and therefore fails to
                                   5   comply with Rule 8(a)(2). Although this failure to comply with Rule 8(a)(2) is grounds for
                                   6   dismissal of the entire action, see McHenry v. Renne, 84 F.3d 1172, 1177, 1178-79 (9th
                                   7   Cir. 1996), in the interest of justice, the Court will transfer the action to the district with
                                   8   proper venue rather than have Plaintiff suffer a dismissal.
                                   9            Because the relevant facts indicate that the acts complained of occurred in Los
                                  10   Angeles County, which lies within the venue of the Western Division of the Central
                                  11   District of California, see 28 U.S.C. § 84(c)(2), venue properly lies in that district and not
                                  12   in this one. See 28 U.S.C. § 1391(b).
Northern District of California
 United States District Court




                                  13

                                  14                                           CONCLUSION
                                  15            For the foregoing reasons, this case is TRANSFERRED to the United States
                                  16   District Court for the Central District of California. See 28 U.S.C. § 1406(a).
                                  17            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  18   Western Division of the Central District of California in Los Angeles. See 28 U.S.C. §
                                  19   84(c)(2).
                                  20          IT IS SO ORDERED
                                  21     Dated: _November 15, 2019_                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  22
                                                                                           United States District Judge
                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\BLF\CR.19\00419Favor_transfer
                                  26

                                  27

                                  28                                                   3
